Title: Further Advertisement of Sale of Bernard Moore’s Property, 28 February 1771
From: Braxton, Carter,Webb, George,Walker, Thomas,Jefferson, Thomas,Power, Jack
To: 


                    
                        [28 February 1771]
                    
                    To be sold to the highest Bidders, on the third Thursday in March, at King William Courthouse, being Court Day,
                    Eleven Hundred and twenty five Acres of exceeding fine well timbered land lying on Pamunkey, below Ruffin’s Ferry, on the main Road  from the Courthouse to West Point, being the Land whereon Colonel Bernard Moore formerly lived. In the last Advertisement of this Land it was, by Mistake, said to be subject to Mrs. Moore’s Dower; but Mrs. Moore has already been satisfied for her Dower, by the late Speaker’s Administrators, so that the Subscribers can now undertake to convey the Land discharged from all Encumbrances. At the same Time and Place will be sold several slaves, which could not be carried to the Sale at Richmond. Twelve Months Credit will be allowed, the Purchasers giving Bond, with Security, to
                    
                        
                            carter braxton
                            }
                            Trustees.
                        
                        
                            george webb,
                        
                        
                            thomas walker
                        
                        
                            thomas jefferson
                        
                        
                            jack power
                        
                    
                